                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

EPHRIAM BARTHOLOMEW ROBINSON                      )
                                                  )
              Plaintiff,                          )
                                                  )
v.                                                )     No.: 4:17-cv-69-TAV-SKL
                                                  )
SABRINA PRICE,                                    )
TIM LOCKEY, and                                   )
AUSTIN SWING,                                     )
                                                  )
              Defendants.                         )


                      MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983

[Doc. 2] and a motion for leave to proceed in forma pauperis [Doc. 1]. It appears from the

motion for leave to proceed in forma pauperis [Doc. 1] that Plaintiff lacks sufficient

financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Doc. 1] is GRANTED.

       Because Plaintiff is an inmate in the Bedford County Jail, he is ASSESSED the civil

filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will be directed to

submit to the Clerk, U.S. District Court, Knoxville, Tennessee 37902, twenty percent

(20%) of Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust

account for the preceding month), but only when such monthly income exceeds ten dollars

($10.00), until the full filing fee of three hundred fifty dollars ($350.00) as authorized under

28 U.S.C. § 1914(a) has been paid to the Clerk. 28 U.S.C. § 1915(b)(2).
       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED

to mail a copy of this order to the custodian of inmate accounts at the institution where

Plaintiff is now confined. The Clerk is also DIRECTED to furnish a copy of this order to

the Court’s financial deputy. This order shall be placed in Plaintiff’s prison file and follow

him if he is transferred to another correctional institution.

       Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments

and/or supplements to the complaint or any other kind of motion for relief until after the

Court has screened the complaint pursuant to the Prisoner Reform Litigation Act, see, e.g.,

28 U.S.C. §§ 1915(e)(2)(B) and 1915(A), which the Court will do as soon as practicable.

Accordingly, the Court will automatically deny any requests to amend or supplement the

complaint and/or motions filed before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendants of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to

promptly notify the Clerk and the other parties to the proceedings of any change in his or

her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within

fourteen days of any change in address may result in the dismissal of this action.

       ENTER:


                                    s/ Thomas A. Varlan
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               2
